Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-3, 8-11, & 15-17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gupta et al. [hereinafter Gupta] Patent US 9,910,774 B1.

Regarding claims 1, 8, & 15, Gupta discloses:
one or more substrates; and logic coupled to the one or more substrates (Execution of the sequences of instructions to practice certain embodiments of the disclosure are performed by a one or more instances of a processing element such as a data processor, or such as a central processing unit (e.g., CPU1, CPU2). According to certain embodiments of the disclosure, two or more instances of configuration 1001 can be coupled by a communications link 1015 (e.g., backplane, LAN, PTSN, wired or wireless network, etc.) [Col. 14 Lines 22-32]), the logic to: allocate a first memory portion to a first application (The hypervisor manages memory by performing memory management tasks such as memory allocation and memory release [Col. 4 Lines 44-49] a first application may be interpreted as a program application or an application of the hypervisor, which in this instance is a virtual machine) as a combination of a local memory (top cache tiers 232) and remote memory (e.g., mid- and lower-cache tiers 233), wherein the remote memory is shared between multiple compute nodes (Computing clusters often host nodes having instances of virtual machines that request and receive resources from a hypervisor [Col. 1 Lines 14-16]), and 
manage a first memory balloon associated with the first memory portion based on two or more memory tiers associated with the local memory and the remote memory (The cache manager 202 can implement cache tiers using any regime or hierarchy of memory use. For example, some tiers (e.g., top cache tiers 232) can be implemented in allocated and reserved memory 108, and other tiers (e.g., mid- and lower-cache tiers 233) can be implemented in dynamically-reconfigurable memory 112. In some cases, and as shown, local storage resources include local memory segments as well as local peripheral resources such as SSDs (e.g., see local storage resources 208, and see SSD storage 205) [Col. 7 Lines 37-46]).

Regarding claims 2, 9, & 16, the limitations of these claims have been noted in the rejection of claims 1, 8, & 15. Gupta also discloses:
wherein the logic is further to: at least partially inflate the first memory balloon when the first application is first initialized (The virtual machine configures a cache memory by allocating a first segment of memory that is allocated and reserved (e.g., allocated and reserved memory 108), and the controller virtual machine further configures the cache memory by allocating a second segment of memory that is a segment within the dynamically-reconfigurable memory 112 (see step 404). [Col. 8 Lines 27-36).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Hillenbrand et al. [hereinafter Hillenbrand] PG Pub US 2019/0171473 A1.
Regarding claims 3, 10, & 17, the limitations of these claims have been noted in the rejection of claims 1, 8, & 15. Gupta also discloses:
wherein the first application corresponds to a virtual machine (Computing clusters often host nodes having instances of virtual machines that request and receive resources from a hypervisor Col. 1 Lines 14-16),
It is noted the Gupta failed to disclose:
wherein the logic is further to: virtually map a first amount of memory for the entire first memory portion for the virtual machine when the virtual machine is instantiated; physically map a second amount of memory from the local memory for the virtual machine when the virtual machine is instantiated, wherein the second amount of memory is less than the first amount of memory; and inflate the first memory balloon based on a third amount of memory that remains to be physically mapped for the first portion of memory.
However, Hillenbrand discloses:
As illustrated in FIG. 2, guest OS 196C initializes with 2 GB of initialization memory and 7 GB of device memory usable by the guest OS 196C (block 210) [0025]); 
physically map a second amount of memory from the local memory for the virtual machine when the virtual machine is initialized, wherein the second amount of memory is less than the first amount of memory (the balloon device 197C may have deflated from 7 GB of 0 GB (block 212) to allocate the 7 GB of balloon device memory to the guest OS 196C [0025]); and 
inflate the first memory balloon based on a third amount of memory that remains to be physically mapped for the first portion of memory (the balloon device 197C may have deflated from 7 GB of 0 GB (block 212) to allocate the 7 GB of balloon device memory to the guest OS 196C, giving the guest OS 196C a total of 9 GB of memory (e.g., 2 GB of initialization memory and 7 GB of usable balloon device memory) (block 214). The 9 GB of memory is the total amount of memory available to the virtual machine 170B (block 216). For example, the virtual machine 170B may be allocated enough memory (e.g., 2 GB) for the guest OS 196C to initialize, but typically not enough to execute additional applications (e.g., application 198C-D) or programs beyond initialization [0025]).
The systems of Gupta and Hillenbrand are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”
 


Claims 4-7, 11-14, & 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Grube et al. [hereinafter Grube] PG Pub US 2017/0017401 A1.

Regarding claims 4, 11, & 18, the limitations of these claims have been noted in the rejection of claims 1, 8, & 15. Gupta also discloses:
wherein the logic is further to: allocate the first memory balloon to a particular memory tier of the two or more memory tiers associated with the local memory and the remote memory based on a performance characteristic associated with the first application (When a multi-tier cache is implemented using balloon memory tiers, then the tier can be returned to the hypervisor within one context switch time duration. More particularly, the shown cache tiers are composed of dynamically-allocated balloon memory to form a set of dynamically-allocated cache tiers 808 such that at any moment in time, the hypervisor may request a return of the balloon memory, and the dynamically-allocated cache tiers 808 as well as the data structure referring to the dynamically-allocated cache tiers 808 can be reconfigured with very low latency (e.g., requiring a small number of instructions) [Col. 10 Line 59 to Col. 11 line 2).

allocate based on a performance characteristic associated with the first application.
However, Grube discloses:
allocate…based on a performance characteristic associated with the first application (the processing module determines which memories (e.g., a RAID memory, local and/or remote dispersed storage network (DSN) memory) to utilize based on one or more of the metadata, the RAID data, a vault lookup, a command, a message, a performance indicator).
The systems of Gupta and Grube are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Gupta and Grube since this would allow the system of Gupta to determine which memory, local or remote to inflate or deflate based on performance measurements. This system would improve “effectiveness, efficiency and security [0014].” 

Regarding claims 5, 12, & 19, the limitations of these claims have been noted in the rejection of claims 4, 11, & 17. Grube also discloses:
wherein the performance characteristic corresponds to one or more of a service level agreement characteristic and a quality of service characteristic (the processing module determines to utilize the remote DSN memory when the performance indicator indicates that reliability is favored over low access latency and the remote DSN memory has a high reliability capability. As another example, the processing module determines to utilize the local RAID memory when the performance indicator indicates that low access latency is favored over reliability and the local RAID memory has a low access latency capability. As yet another example, the processing module determines to utilize both the local DSN memory and the RAID memory when the performance indicator indicates that both low access latency and good reliability is required and that the RAID memory has the capability of low access latency and the local DSN memory has the capability of good reliability [0077]).

Regarding claims 6, 13, & 20, the limitations of these claims have been noted in the rejection of claims 1, 8, & 15. Gupta also discloses:
wherein the logic is further to: determine that the first application needs additional memory outside the first memory balloon (Depending on the relative sizes of balloon memory requests with respect to the relative sizes of balloon memory returned to the balloon driver, the size of the available balloon memory 313 can expand or contract (e.g., “inflate” or “deflate”) [Col. 8 Lines 5-11]); 
identify a second memory balloon associated with a second memory portion to provide the additional memory based on available memory from the second memory balloon in the preferred memory tier (The balloon memory resource manager can loan out segments within a memory space (e.g., perform a “deflate” operation) [Col. 7 Lines 29-32]).

determine a preferred memory tier for the additional memory.
However, Grube discloses:
determine a preferred memory tier for the additional memory (the processing module determines which memories (e.g., a RAID memory, local and/or remote dispersed storage network (DSN) memory) to utilize based on one or more of the metadata, the RAID data, a vault lookup, a command, a message, a performance indicator).
The systems of Gupta and Grube are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Gupta and Grube since this would allow the system of Gupta to determine which memory, local or remote to inflate or deflate based on performance measurements. This system would improve “effectiveness, efficiency and security [0014].” 

Regarding claims 7 & 14, the limitations of these claims have been noted in the rejection of claims 6 & 13. Gupta also discloses:
wherein the logic is further to inflate the second memory balloon to free the available memory from the second memory portion; and allocate the freed available memory to the first memory portion for the additional memory (Depending on the relative sizes of balloon memory requests with respect to the relative sizes of balloon memory returned to the balloon driver, the size of the available balloon memory 313 can expand or contract (e.g., “inflate” or “deflate”) [Col. 8 Lines 5-11]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ROSSITER whose telephone number is (571)270-3788. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN D ROSSITER/Primary Examiner, Art Unit 2133